60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Walter WOLTZ, Plaintiff--Appellant,v.Correctional Officer SNEATHEN;  Head of Mailroom;Correctional Officer Luther;  Margo Hoffman;  Denise Bohrer;Robert W. Miller;  Don Bales, Major;  R. Sowers, Chief ofSecurity;  J. Michael Stouffer, Assistant Warden;  Ronald F.Moats, Warden;  Melanie C. Pereira;  Bishop L. Robinson;Richard A. Lanham, Defendants--Appellees.
No. 95 6348.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Robert Walter Woltz, appellant pro se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint initially and on reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Woltz v. Sneathen, No. CA-94-2472-B (D. Md. Feb. 21, 1995 & Mar. 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.